The opinion of the court was delivered by
Prager, J.:
This is a workmens compensation appeal.. The examiner and director determined that the claimant, Dale May, had suffered a 50 percent permanent partial bodily disability as a result of an accident. The district court found a 30 percent permanent partial disability. For purposes of this appeal we will refer to the appellant, Dale May, as the claimant. We will refer to the appellee, Quality Chemical, Inc., as the respondent or employer.
The record discloses that the claimant was an employee of the respondent serving as a batchman in barrel reconditioning. The claimant’s job consisted of lifting 35 to 45 pound barrels into a dunk tank where they were washed out. Claimant would then take the barrels to another tank where they were given a caustic bath following which the barrels were taken to a rim straightener, to a drying room and finally to a paint room. In each step of the operation claimant was required to lift and carry the empty barrels just described. Occasionally the claimant would be called upon to mix chemicals and to handle full barrels which weighed from 475 to 500 pounds. On December 20, 1989, claimant was in the process of un*492loading some barrels when he wrenched his back. The pain subsided after three or four days and he returned to work. On February 11, 1970, while straightening a rim on a barrel claimant suffered another back injury which incapacitated him for several days. His physician, Dr. Reiff Brown, prescribed pain pills and advised physical therapy. He returned to work on February 16 and on March 9, 1970, his back gave away completely while he was taking a barrel out of the paint box. Claimant immediately contacted Dr. Brown who advised him not to work until his back was better. Dr. Brown diagnosed claimant’s injury as an acute lumbosacral strain superimposed on a spondylolisthesis. After a period of conservative treatment Dr. Brown performed a spinal fusion on the claimant’s back on March 18,1971.
At the hearing held before the workmen’s compensation examiner one of the contested issues was the nature and extent of claimant’s disability. As would be expected the testimony was conflicting. The claimant, Dale May, testified in substance that prior to his injury he had been able to engage in work involving heavy lifting and previously had worked as a pumper and roughneck in an oil field. At the time of the hearing he testified that he could not lift anything. He is presently employed by a cattle company in which he is required to drive a feed truck, ride a horse and herd cattle. He is not required to do any lifting. Three medical experts testified in regard to claimant’s physical condition and disability. Dr. Alexander Lichtor testified as to his condition prior to the spinal fusion but his testimony shed no light on the claimant’s ultimate permanent disability. Dr. Reiff Brown testified that he is an orthopedic specialist and that he was the claimant’s treating physician. In his opinion the spinal fusion performed on March 18, 1971, had been highly successful and the claimant had progressed to the point where he was without pain except for occasional pain after he had performed heavy activities. Dr. Brown testified that claimant had been released to return to any type of work activity. He recommended that claimant not lift objects weighing in excess of 50 to 75 pounds but he believed that claimant could be otherwise active without severe danger. It was Dr. Brown’s opinion that claimant had a 15 percent permanent partial functional impairment.
Dr. Roy B. Coffey, an orthopedic surgeon in Salina, examined the claimant on April 12, 1972. It was his opinion that a solid fusion had been achieved and that the claimant had a 15 to 18 percent impairment of function of the body as a whole. Dr. Coffey *493described spondylolisthesis as a developmental defect which creates an unstable back and predisposition to back pain. It was his judgment that Mr. May should go back to work. He would limit lifting by Mr. May to 50 pounds. It was his judgment that claimant should not take any type of employment where he stands or walks on cement most of the day. In Dr. Coffey’s judgment the success of the overall treatment and spinal operation was good, if not excellent.
Claimant contends on this appeal that he is totally disabled since as a result of his injury he cannot perform the type of work which he previously was able to do. He maintains that an award based upon a 30 percent permanent general bodily disability is wholly inadequate. The jurisdiction of this court in determining workmen’s compensation appeals has been stated many times. In reviewing the record to determine whether it contains substantial competent evidence to support the trial courts judgment we are required to examine all of the evidence in a light most favorable to the party prevailing in the district court. If there is substantial competent evidence to support the finding it must be affirmed even though the record discloses some evidence which might warrant the district court in making a contrary decision. (Meyers v. Consolidated Printing & Stationery Co., 201 Kan. 806, 443 P. 2d 319.) Considered in a light most favorable to the respondent the record shows that both Dr. Brown and Dr. Coffey found claimant sustained a functional impairment of 15 percent. Both doctors stated that claimant could do manual labor although somewhat restricted in lifting heavy objects. Furthermore the trial court could take into consideration the fact that at the time of the hearing claimant was working for a cattle company where he was required to drive a feed truck, ride a horse and herd cattle. We find that an award based upon a 30 percent permanent partial bodily disability is supported by the evidentiary record. That would normally end the matter. In this case, however, the claimant contends that the district court applied an improper test in arriving at the extent of claimant’s permanent partial disability. Claimant argues that the district court based its determination of disability solely upon the correlation of functional impairment to work disability. The error in applying such a test is discussed in some depth in Elliott v. Rains & Williamson Oil Co., 213 Kan. 340, 516 P. 2d 1004. In Elliott we emphasized that the correct standard for determining loss of earning capacity of an injured workman is the extent to which his ability has been impaired to procure in the open labor market, and to perform and retain, *494work of the same type or character he was able to perform before he was injured. We do not believe that the record in this case sustains die claimant’s contention that the district court considered only functional impairment in determining the percentage of claimant’s permanent partial disability. In its memorandum opinion the district court points out that the workmen’s compensation act is to be given a liberal construction and that the matter of work disability sustained by a claimant must be viewed with all the evidence in mind, both medical and lay, and die court must do what it feels is proper, knowing there are no specific guidelines to follow. Furthermore the dial court found a 30 percent permanent partial disability although the medical testimony established a functional impairment of 15 to 18 percent.
The claimant’s second point on this appeal is that the trial court erred in disallowing the value of the use of a company pickup truck, furnished by respondent to the claimant, in the computation of his weekly wage to be used in determining the amount of his compensation. The claimant relies upon Leslie v. Reynolds, 179 Kan. 422, 295 P. 2d 1076, which held that the value of the use of an automobile, with all expenses paid, which is included in the contract of hiring as recompense thereunder, may be included and considered in determining the average weekly wage of an injured employee. In Leslie it was not disputed that the terms of the employment contract included the furnishing for the employee’s use of a new automobile for business and personal use. K. S. A. 44-511 (1) excludes from the definition of the term “wages,” gratuities received from the employer which are not a part of the contract of hiring. In this case there was a conflict in the testimony. The claimant took the position and testified that there was an agreement on the part of his employer to furnish an automobile and credit cards for claimant’s personal use. The testimony of one of respondent’s executives, Thomas A. Allen, was to the contrary. He testified that the company furnished a truck to the claimant to be used only for company business and not for unlimited personal use and that claimant was not employed with any understanding that he was to be furnished the use of a pickup truck in addition to his hourly pay. In short, a factual issue was presented which was determined by the district court in favor of the respondent. We hold that the finding of the district court that the furnishing of an automobile to the claimant by his employer for his personal use *495was not a part of the contract of employment is supported by substantial competent evidence.
For the reasons set forth above the judgment of the district court is affirmed.